


--------------------------------------------------------------------------------

 Notice of Grant of Stock
InSite Vision Incorporated
Option
ID: [____________]
and Terms and Conditions of
Stock Option
965 Atlantic Avenue
Alameda, CA 94501
       



Grantee:
[Name]
 
Option Number:
[_______]
 
[Address]
 
Plan:
2007
 
[Address]
 
ID:
[__________]
  



Effective [___________] (the “Award Date”), you (the “Grantee”) have been
granted an incentive stock option (the “Option”) to buy [________] shares of
Common Stock of InSite Vision Incorporated (the “Corporation”) at a price of
$[_______] per share1 (the “Exercise Price”).


The aggregate Exercise Price of the shares subject to the Option is
$[__________].1
[The Option will become vested as to 25% of the total number of shares of Common
Stock subject to the Option on the first anniversary of the Award Date. The
remaining 75% of the total number of shares of Common Stock subject to the
Option shall become vested in substantially equal daily installments, with the
first installment vesting on the first day following the first anniversary of
the Award Date and an additional installment vesting on each day thereafter
until the fourth anniversary of the Award Date.1, ] 


The Option will expire on [_________] (the “Expiration Date”).1, 2
 

--------------------------------------------------------------------------------

 
 


By your signature and the Corporation’s signature below, you and the Corporation
agree that the Option is granted under and governed by the terms and conditions
of the Corporation's 2007 Performance Incentive Plan (the “Plan”) and the Terms
and Conditions of Incentive Stock Option (the “Terms”), which are attached and
incorporated herein by this reference. This Notice of Grant of Stock Option,
together with the Terms, will be referred to as your Option Agreement. The
Option has been granted to you in addition to, and not in lieu of, any other
form of compensation otherwise payable or to be paid to you. Capitalized terms
are defined in the Plan if not defined herein or in the Terms. You acknowledge
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.



--------------------------------------------------------------------------------


     
InSite Vision Incorporated
 
Date 
   
 
      
[____________]
 
Date
__________________________    

1 Subject to adjustment under Section 7.1 of the Plan.
2 Subject to early termination under Section 5 of the Terms and Section 7.2 of
the Plan.


--------------------------------------------------------------------------------







INSITE VISION INCORPORATED
2007 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTION
 
1.
General.

 
These Terms and Conditions of Incentive Stock Option (these “Terms”) apply to a
particular stock option (the “Option”) if incorporated by reference in the
Notice of Grant of Stock Option (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Option identified in the Grant Notice is
referred to as the “Grantee.” The per share exercise price of the Option as set
forth in the Grant Notice is referred to as the “Exercise Price.” The effective
date of grant of the Option as set forth in the Grant Notice is referred to as
the “Award Date.” The exercise price and the number of shares covered by the
Option are subject to adjustment under Section 7.1 of the Plan.
 
The Option was granted under and subject to the InSite Vision Incorporated 2007
Performance Incentive Plan (the “Plan”). Capitalized terms are defined in the
Plan if not defined herein. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option.
 
2.
Vesting; Limits on Exercise.

 
The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.
 

·  
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

·  
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

·  
Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 

·  
ISO Value Limit. If the aggregate fair market value of the shares with respect
to which ISOs (whether granted under the Option or otherwise) first become
exercisable by the Grantee in any calendar year exceeds $100,000, as measured on
the applicable Award Dates, the limitations of Section 5.1.2 of the Plan shall
apply and to such extent the Option will be rendered a nonqualified stock
option.

 
3.
Continuance of Employment/Service Required; No Employment/Service Commitment.

 
The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
5 below or under the Plan.
 


--------------------------------------------------------------------------------


 
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.
 
4.
Method of Exercise of Option.

 
The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:
 

·  
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

 

·  
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value (as determined under the Plan) on the exercise date;

 

·  
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

·  
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 
The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.
 
The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code. The Option may be rendered a nonqualified stock option
if the Administrator permits the use of one or more of the non-cash payment
alternatives referenced above.
 
5.
Early Termination of Option.

 
5.1 Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration Date” set forth in the
Grant Notice (the “Expiration Date”).
 


--------------------------------------------------------------------------------





 
5.2 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.
 
5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):
 

·  
other than as expressly provided below in this Section 5.3, (a) the Grantee will
have until the date that is 3 months after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

·  
if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), or if the Grantee dies
or suffers a Total Disability within 3 months after the Grantee’s Severance
Date, (a) the Grantee (or his beneficiary or personal representative, as the
case may be) will have until the date that is 12 months after the date of the
Grantee’s death or Total Disability, as the case may be, to exercise the Option,
(b) the Option, to the extent not vested on the Severance Date, shall terminate
on the Severance Date, and (c) the Option, to the extent exercisable for the
12-month period following the Grantee’s death or Total Disability and not
exercised during such period, shall terminate at the close of business on the
last day of the 12-month period;

 

·  
if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

 
For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
 
For purposes of the Option, “Cause” means that the Grantee:
 

 
(1)
has been negligent in the discharge of his or her duties to the Corporation or
any of its Subsidiaries, has refused to perform stated or assigned duties or is
incompetent in or (other than by reason of a disability or analogous condition)
incapable of performing those duties;

 

 
(2)
has been dishonest or committed or engaged in an act of theft, embezzlement or
fraud, a breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;
has breached a fiduciary duty, or willfully and materially violated any other
duty, law, rule, regulation or policy of the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has been convicted of a felony or misdemeanor (other than minor traffic
violations or similar offenses);

 


--------------------------------------------------------------------------------





 

 
(3)
has materially breached any of the provisions of any agreement with the
Corporation, any of its Subsidiaries or any affiliate of the Corporation or any
of its Subsidiaries; or

 

 
(4)
has engaged in unfair competition with, or otherwise acted intentionally in a
manner injurious to the reputation, business or assets of, the Corporation, any
of its Subsidiaries or any affiliate of the Corporation or any of its
Subsidiaries; has improperly induced a vendor or customer to break or terminate
any contract with the Corporation, any of its Subsidiaries or any affiliate of
the Corporation or any of its Subsidiaries; or has induced a principal for whom
the Corporation, any of its Subsidiaries or any affiliate of the Corporation or
any of its Subsidiaries acts as agent to terminate such agency relationship.

 
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.
 
Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an ISO only if it is exercised within the
applicable exercise periods for ISOs under, and meets all of the other
requirements of, the Code. If the Option is not exercised within the applicable
exercise periods for ISOs or does not meet such other requirements, the Option
will be rendered a nonqualified stock option.
 
6.
Non-Transferability.

 
The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.
 
7.
Notices.

 
Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.
 
8.
Plan.

 
The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
 


--------------------------------------------------------------------------------





 
9.
Entire Agreement.

 
This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
 
10.
Governing Law.

 
This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
 
11.
Effect of this Agreement.

 
Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
 
12.
Counterparts.

 
This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
13.
Section Headings.

 
The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
 